Citation Nr: 0507632	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-18 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran (appellant) had active duty from February 1967 to 
March 1971, including service in Vietnam.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  By a 
decision prepared in November 2002 and issued to the veteran 
in December 2002, the RO denied an evaluation in excess of 30 
percent for PTSD.  The veteran disagreed with that evaluation 
in February 2003, and the RO issued a statement of the case 
(SOC) in June 2003.  The veteran submitted a timely 
substantive appeal in July 2003.  Following the veteran's 
July 2003 substantive appeal, the RO, by a Decision Review 
Officer decision prepared in April 2004 and issued to the 
veteran in May 2004, increased the assigned evaluation for 
PTSD to 50 percent.  However, as a 50 percent evaluation is 
not the maximum schedular evaluation available, the claim for 
an increased evaluation for PTSD remains in controversy.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, on his July 2003 substantive appeal 
form, the veteran checked a box indicating that he wanted a 
BVA hearing at the local VA office.  However, attached to 
that substantive appeal form, on the Appeal Hearing Options 
form, the veteran checked the box indicating that he was 
requesting a local hearing before the Manchester RO Decision 
Review Officer.  Thereafter, the veteran was provided with a 
September 2003 letter from the RO indicating that the RO 
received the veteran's request for a personal hearing.  In 
February 2004, the veteran and his representative were 
notified that the veteran's hearing before a Decision Review 
Officer would be conducted in March 2004.  At his personal 
hearing, the Hearing Officer discussed the veteran's request 
for a hearing regarding the claim of entitlement to an 
evaluation in excess of 30 percent for PTSD, and neither the 
veteran nor the veteran's representative indicated that the 
veteran had requested or desired any hearing other than a 
personal hearing before the Decision Review Officer.  As the 
transcript of the March 2004 personal hearing has been 
reduced to writing and is of record, the Board concludes that 
the record clarifies that the veteran did not intend to 
request a Travel hearing before the Board.  The veteran has 
been afforded the requested hearing.  Appellate review may 
proceed.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The veteran's service-connected PTSD is manifested by 
hypervigilance, nightmares, irritability, difficulty 
controlling anger, impaired impulse control, periods of 
dissociation during which he blanks out, avoidance of crowds, 
poor concentration, isolation, impaired concentration, slow, 
hesitant speech, and Global Assessment of Functioning Scale 
scores ranging from 50 to 65, but not by illogical or 
circumstantial speech, inability to maintain basic hygiene, 
or inability to function independently.

3.  The veteran's PTSD is not productive of total 
occupational and social impairment, and he does not manifest 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
or memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for an 
increased, 70 percent evaluation, but no higher evaluation, 
for service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.125, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 50 percent for his PTSD because his inability to 
control his anger is causing his business to fail.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), enacted in November 2000, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

This claim was filed in 2002, after the VCAA was enacted, and 
the VCAA is applicable to this claim.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  Accordingly, 
the Board must insure compliance with the provisions of the 
VCAA in regard to this claim.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In compliance with the VCAA, in mid-August 2002, shortly 
after receipt of the veteran's May 2002 claim for an 
increased evaluation for PTSD, the RO issued a letter which 
advised the veteran of VA's duty to assist him to obtain 
evidence, advised him that a VA disability examination would 
be scheduled if needed to decide the claim, advised him of 
the evidence required to substantiate his claim and the types 
of evidence that might be relevant to the claim, and advised 
him that the medical evidence he identified, VA treatment 
records, had been obtained, among other advice to the 
veteran.  

The rating decisions issued in December 2002 and May 2004 
provided the criteria for establishing entitlement to an 
increased evaluation for PTSD.  The SOC issued in June 2003 
and the supplemental statement of the case (SSOC) issued in 
April 2004 each provided the veteran with the full text of 
38 C.F.R. § 3.159.  The SOC and SSOC advised the veteran of 
other pertinent regulations, including the regulation at 
38 C.F.R. § 3.321, governing extraschedular evaluation.  

The veteran requested and was afforded review of his rating 
decision by a Decision Review Officer.  In addition, the 
veteran offered his own testimony at a personal hearing 
conducted at the RO in July 2004.

It is noted that the United States Court of Appeals for 
Veterans Claims decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, or that an essentially equivalent notification 
was provided.  In this case, a notice complying with the 
provisions of the VCAA was provided to the veteran prior to 
the initial unfavorable AOJ decision.  

In addition, the veteran has been provided with the complete 
text 38 C.F.R. § 3.159(b).  This information has: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) advised the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, by 
providing the complete text of 38 C.F.R. § 3.159(b)(1).  
Thus, if there was any defect in the notice provided to the 
veteran prior to the initial AOJ adjudication, that defect 
was cured in the notifications thereafter.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim at 
issue here.  

Applicable law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's May 2002 claim for an 
increased evaluation, a 50 percent schedular evaluation, the 
evaluation currently assigned for the veteran's service-
connected psychiatric disability, contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9411.

A 70 percent evaluation, the next higher schedular 
evaluation, envisions occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

Factual background

Historically, by a claim submitted in September 1997, the 
veteran sought service connection for PTSD.  Among other 
awards and decorations, the veteran earned a Combat Action 
Ribbon.  By a rating decision prepared in November 1997, the 
RO granted service connection for PTSD and evaluated that 
disability as 30 percent disabling, effective April 1, 1997.  

By a statement submitted in May 2002, the veteran indicated 
that his service-connected PTSD was becoming more severe.  By 
a rating decision prepared in November 2002 and issued to the 
veteran in December 2002, the RO denied an evaluation in 
excess of 30 percent for PTSD.  After the veteran disagreed, 
additional development, including an additional examination, 
was conducted.  The RO, by a Decision Review Officer decision 
prepared in April 2004 and issued to the veteran in May 2004, 
increased the disability evaluation for PTSD to 50 percent, 
effective May 17, 2002.

VA outpatient treatment records reflect that the veteran 
sought emergency treatment in September 2001, and requested 
treatment for his PTSD at that time.  After assessment, a 
Global Assessment of Functioning (GAF) scale score of 60 was 
assigned.  VA outpatient treatment records dated from January 
2002 through May 2002 reflect that GAF scores of 60 continued 
to be assigned.  June 2002 treatment notes reflect that the 
veteran had an episode in which he "blew up."  The veteran's 
affect was serious and he displayed psychomotor restlessness.  
VA outpatient treatment notes reflect that the veteran 
participated in an anger management group.

On examination conducted in November 2002, the veteran 
reported that he was self-employed as a carpet cleaner.  He 
continued to live with his partner of 15 years.  The veteran 
and his partner were caring for three grandchildren because 
their mother, the veteran's daughter, was an alcoholic.  The 
veteran appeared tense, and his speech was slow and hesitant.  
His mood and affect were appropriate.  A mini-mental state 
examination disclosed normal range of cognitive functioning.  
The veteran was able to remember three out of three words 
after a short time delay.  

At the November 2002 VA examination, the veteran rated 
himself as having depression of 3 or 4, on average, on a 
scale of 1 to 10, and reported a similar range of anxiety.  
He reported dreaming a lot and waking up tired.  His 
recreational activity was working on a vintage car.  The 
veteran had no friends with whom he socialized.  The examiner 
assigned a GAF scale score of 65.

In a statement submitted in July 2003, the veteran stated 
that he had mild paranoia, especially in crowds or unfamiliar 
settings.  The veteran asserted that the examiner who 
assigned the GAF of 65 did not spend very long on the 
examination and became irritated at the veteran, with the 
veteran became frustrated and angry during evaluation of his 
ability to perform mathematical computations.  The veteran 
reported that he was self-employed because he was unable to 
work for someone else or get along with co-workers.  The 
veteran stated that he earned less than he should because he 
was unable to get along with his customers.  He reported 
having "territorial issues" with neighbors, and stated that 
he no longer needed to "worry" about them visiting.

February 2003 VA outpatient treatment notes reflect that the 
veteran's speech was halting and his body was tense.  He 
described flashbacks that had recently occurred.  The 
provider concluded that the veteran's anger had lessened to 
the degree that it did not dominate him for days like it used 
to and he had been able to attend a few functions in the 
community with his grandchildren without blowing up.  A GAF 
score of 55 was assigned. 

An August 2003 treatment note reflects that the veteran's 
grandchildren were now living with their father.  The veteran 
was worried that the children would no longer be allowed to 
visit him.  In September 2003, the veteran reported having 
work-related problems due to his quick anger.  He reported 
that he was unable to pretend or to be "phony" so that when 
something went wrong, he was outspoken and this had cost him 
business.  In October 2003, the veteran reported that his 
business was failing because he was unable to work with his 
customers.  He reported that his relationship with his 
partner was floundering.

In November 2003, the veteran decided to terminate ongoing 
therapy, stating that he felt that his symptoms had 
stabilized.  The provider concurred.  A GAF score of 58 was 
assigned.

At his March 2004 personal hearing, the veteran testified 
that his client base for his business was shrinking because 
he had difficulty getting along with his customers, even 
though he was able to work alone and did not need to worry 
about getting along with supervisors or co-workers.  The 
veteran felt that the only reason he was able to continue to 
work was that he set his own hours, and kept contact with the 
customers to a minimum.  The veteran preferred to work when 
the people he was cleaning carpet for were not home.  

On VA examination conducted in April 2004, the veteran 
reported that he was continuing to take Sertraline, 150 mg 
daily.  He reported continuing difficulty controlling his 
anger and irritation.  He reported that his income had 
decreased by $10,000 from the previous year.  He attributed 
this to his irritation, which had been increased by his 
distress about the events in Iraq.  He stated that customers 
did not call him for repeat business because he was 
unpleasant.  He complained of periods of dissociation where 
he would blank out for a few minutes.  He reported recurrent 
intrusive thoughts about his experiences in Vietnam.  He 
attributed problems with erectile dysfunction to intrusive 
thoughts about a sexual assault on a corpse he witnessed in 
Vietnam.  He reported that he avoided crowds and avoided 
Asian restaurants.  He reported poor concentration.  He 
reported that he was easily startled.  His house is very 
isolated.  He cursed at a neighbor who removed some weeds 
from his property without first asking the veteran.  The 
veteran reported that he was glad that the neighbor would not 
drop by unannounced again.  The veteran reported that he had 
been unable to ask for help in rebuilding vintage (Scout) 
trucks but was able to use the Internet to contact others for 
advice.  He reported some difficulty with his partner of the 
past 18 years.  She told him that she was sick of him not 
wanting to go out or spend time with her, her friends, or her 
family.  He stated that he had not been assaultive in the 
past year, but had been verbally threatening.

The veteran had psychomotor agitation.  He had difficulty 
sustaining conversation.  He had difficulty sustaining eye 
contact.  He endorsed occasional auditory hallucinations.  He 
denied visual hallucinations, but reported visual illusions 
in which he would mistake things for dead animals or dead 
people.  He reported homicidal ideation toward people who 
anger him but reported no plan or intent.  The veteran was 
able to maintain minimal personal hygiene and other basic 
activities of daily living.  He was oriented to person, 
place, and time.  He denied obsessive or ritualistic 
behaviors.  He denied panic attacks.  He reported ongoing 
depression and daily anxiety.  The examiner assigned a GAF of 
50.

Analysis

The evidence following the veteran's submission of the May 
2002 claim for an increased rating reflects gradually 
increasing severity of symptoms.  In May 2002, the veteran 
reported that his relationship with his partner of 15 years 
was good.  In April 2004, the veteran reported that the 
relationship was floundering.

The evidence in May 2002 indicated that the veteran was self-
employed cleaning carpets and that he worked full-time.  In 
April 2004, the veteran indicated that his business kept him 
busy only about 25 hours per week, and that his client base 
was shrinking.  He attributed this decrease in business, 
which he estimated had cost him $10,000 as compared to the 
prior year, was due to irritability to customers.  

The examiner who conducted a September 2002 VA examination 
assigned a GAF of 65; the examiner who conducted an April 
2004 VA examination assigned a GAF of 50.  The more recent 
evidence reflects an increase in anger and anxiety, even 
though the veteran indicated, in November 2003, that he felt 
his symptoms had stabilized and he no longer wanted to 
continue weekly or monthly treatment.

There is no evidence of circumstantial, circumlocutory, or 
stereotypical speech, so as to meet the criteria for a 50 
percent evaluation, although the veteran does speak slowly 
and his speech has been described as hesitant.  There is no 
evidence that the veteran ever displayed illogical or obscure 
speech so as to meet the criteria for a 70 percent 
evaluation. 

Although the veteran does manifest depression and anxiety, 
there is no evidence that he is unable to function 
independently as a result.  The examiner who conducted the 
April 2000 VA examination stated that the veteran was able to 
maintain minimal personal hygiene and basic activities of 
daily living independently.  There is no evidence that the 
veteran is unable to perform tasks around the home or to 
perform activities of daily living as a result of his PTSD.  
The evidence establishes that he does not neglect his 
personal appearance or hygiene so as to the meet the criteria 
for a 70 percent evaluation.

The veteran's nightmares, sleep difficulties, flashbacks, 
concentration difficulties, and irritability certainly 
interfere with his ability to function effectively.  The 
evidence, in fact, establishes that the veteran is able to 
work only when he is independent, that is, free of the need 
to cooperate with supervisors or coworkers or clients.  
However, in his work as a self-employed carpet cleaner, he is 
required to interact with clients, and required interaction 
with clients is the veteran's major employment and financial 
difficulty, because the veteran's irritability, anger, and 
impaired impulse control interfere with his ability to get 
along with his customers.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61-70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  However, a GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.  Thus, 
the veteran's most recent GAF score represents serious 
symptoms, consistent with a 70 percent evaluation, although 
it is at the upper end of that portion of the scale for 
serious symptoms.

The veteran is not shown to have severe deficiencies in most 
areas identified in DC 9411.  While the veteran meets some of 
the criteria for a 50 percent evaluation, he does not meet 
others.  The evidence establishes that the veteran does not 
meet any of the criteria for a 100 percent schedular 
evaluation.  The disability picture related to the veteran's 
psychiatric symptoms, as a whole, is most consistent with a 
50 percent evaluation, the evaluation currently assigned, but 
there is evidence that the veteran is more isolated, with 
more anger and less impulse control, than is usually 
associated with a 50 percent evaluation.  

As stated above, the Board acknowledges that many of the 
criteria enumerated for a 70 percent rating are not met in 
this case.  Criteria such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; spatial 
disorientation; and neglect of personal appearance and 
hygiene are simply not shown by the evidence of record.  
However, all of the symptoms found in the schedular criteria 
are not required for a 70 percent rating to be assigned.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

There is arguably support in the evidence for an inability to 
establish and maintain effective relationships.  This is 
considered arguable because, within the family setting, the 
veteran has certainly demonstrated an ability to care for his 
grandchildren and he has a relationship with a female partner 
that has endured more than 15 years.  However, the evidence 
quite clearly establishes that the veteran is so avoidant of 
other people and places that he will not go to social 
functions, he does not maintain relationships with anyone 
other than his partner and grandchildren, he has argued with 
his neighbors, and he is unable to control anger and 
irritability from customers for his business, even though he 
knows he needs to.  The evidence reflects that he has changed 
occupations in order to obtain work which requires less 
interaction with other people, but the veteran is having 
difficulty sustaining even this minimal level of contact with 
others.

In short, the Board finds that the impact of the veteran's 
anger, irritability, impaired impulse control, and anxiety on 
his social and industrial functioning are by themselves 
sufficient to place the evidence in equipoise to approximate 
the degree of impairment contemplated by a 70 percent rating.  
According to the medical evidence, these symptoms appear to 
color all aspects of the veteran's life.  Thus, even though 
all of the criteria for the assignment of a 70 percent 
disability rating have not been met, the Board concludes that 
the symptomatology of the veteran's PTSD, being reflective of 
severe impairment in occupational and social functioning due 
primarily to near-continuous anger affecting the ability to 
function cooperatively with any other individual 
appropriately and effectively, together with impaired impulse 
control (such as irritability), is more serious than the 
"reduced reliability" contemplated by the 50 percent level, 
and more closely approximates "deficiencies in most areas" as 
contemplated by the 70 percent disability rating.  The Board 
notes that the evidence does not reflect that the veteran 
displayed this severity of symptoms in May 2002, when he 
initially submitted the claim for an increased evaluation, 
but his most recent statements and VA examination report 
reflect symptoms that are in equipoise to warrant a 70 
percent evaluation.  Resolving doubt in the veteran's favor, 
an increased evaluation to 70 percent for PTSD is granted.  
See 38 C.F.R. § 4.7.

The veteran was not hospitalized for treatment of PTSD during 
this period.  The veteran received regular treatment during a 
portion of the period, and has been continuously taking 
medications.  The Board concludes, however, that the 
veteran's PTSD does not produce total occupational and social 
impairment.  The veteran has a relationship with a female 
partner and with his grandchildren.  The competent medical 
evidence of record does not show that the veteran exhibits a 
gross impairment of thought processes and communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, or 
memory loss for names of close relatives or his own name.  
The veteran himself has not reported such problems.  The 
criteria for a 100 percent evaluation are therefore not met.

There is no evidence of any symptomatology or impact on daily 
activities that is not encompassed within the rating criteria 
for the assigned 70 percent evaluation.  In the absence of 
evidence of factors suggesting an unusual disability picture 
or factors not encompassed within the rating criteria, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

The evidence is not in equipoise to meet or approximate the 
criteria for a total schedular evaluation.  Because the 
evidence is not in equipoise in this regard, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.


ORDER

An increased, 70 percent evaluation for PTSD is granted, 
subject to laws and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


